Per Curiam. This is an appeal from a circuit court judgment affirming the decision of the Arkansas Real Estate Commission to revoke appellant’s real estate broker’s license. In the process of appeal, the appellant has filed two volumes entitled “Abstract and Brief of Appellant.” However, the appellant has not abstracted the transcripts of testimony of the hearings. Instead, he has reproduced a major part of the transcripts. A reprint of a transcript is not an abstract. Rule 9 of the Arkansas Supreme Court sets forth in detail the manner in which the appellant is to make an abstract of the record. For a discussion of abstracting see Smith, Arkansas Appellate Practice: Abstracting the Record, 31 Ark. L. Rev. 359 (1977). Rule 9 (d) does not permit the reproduction or substitution of the record in place of an abstract. We have consistently held that this flagrant violation of Rule 9 (d) calls for summary affirmance. Sellers v. Harvey, 222 Ark. 804, 263 S.W. 2d 86 (1953); Gray v. Ouachita Creek Watershed Dist., 239 Ark. 141, 387 S.W. 2d 605 (1965); Smith v. Pond, 259 Ark. 564, 534 S.W. 2d 769 (1976). Affirmed pursuant to Rule 9 (e) (2).